Case 3:20-cv-00080-TJC-PDB Document 16 Filed 07/08/20 Page 1 of 5 PageID 63




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION



  TOYA GREEN-MOBLEY,

              Plaintiff,
  v.                                               Case No. 3:20-cv-80-J-32PDB

  SYNCHRONY BANK,

              Defendant.




                                    ORDER

        On January 29, 2020, plaintiff filed this complaint seeking injunctive

  relief and damages for alleged violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227 et seq. (“TCPA”), and the Florida Consumer Collection

  Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”), related to calls placed to

  plaintiff’s cell phone number between January 28, 2016 and March 12, 2016.

  (Doc. 1.) On May 4, 2020, the Court entered an order inquiring about the case

  status because the file did not show evidence that any summons was sought,

  nor was a waiver of service of process filed, and the time limits for service of

  process under Rule 4(m) of the Federal Rules of Civil Procedure had expired.

  (Doc. 6.) Nine days later, on May 13, plaintiff filed a proposed summons which

  the clerk issued the following day. (Docs. 7 & 8.) Plaintiff then filed proof of
Case 3:20-cv-00080-TJC-PDB Document 16 Filed 07/08/20 Page 2 of 5 PageID 64




  service of process on May 18 (Doc. 9) and responded to the Court’s order on May

  21 (Doc. 10), explaining that Ariel Spires, the attorney primarily handling the

  case, had left the Davis Law Firm on February 17, 2020 and counsel had quickly

  taken steps to serve process once the Court issued its May 4 order.

        Defendant now moves to dismiss plaintiff’s complaint (Doc. 14), arguing

  that plaintiff has not demonstrated good cause for failing to serve process

  within the time limits of Rule 4(m). In its motion, defendant states that its

  counsel learned of the lawsuit on January 30, 2020 and, on February 18, 2020

  and February 19, 2020, defendant’s counsel placed five calls to plaintiff’s law

  firm seeking to speak with Ms. Spires, Mr. Davis, a paralegal, a secretary or

  anyone assigned to the case regarding service of process.       The person who

  answered two of those calls took messages which, according to defendant,

  included specific information that the call was with regard to service of process.

  No one from the Davis Law Firm returned the calls to defendant’s counsel.

  Notably, these phone calls were made after the date that Ms. Spires had

  apparently left the firm.

        In her response to defendant’s motion (Doc. 15), plaintiff offers no

  explanation as to why defendant’s February inquiries did not result in an effort

  to serve process at that time. Instead, plaintiff states that Ms. Spires departed

  on February 17, plaintiff’s counsel’s employees began working from home on

  March 24 because of the coronavirus pandemic, and plaintiff promptly


                                          2
Case 3:20-cv-00080-TJC-PDB Document 16 Filed 07/08/20 Page 3 of 5 PageID 65




  responded and served process once the Court entered its May 4 order. Plaintiff

  further states that defendant will suffer little prejudice because it was served

  only sixteen days beyond the ninety days permitted by Rule 4(m), and plaintiff

  will be severely prejudiced if the Court dismisses her case for failure to timely

  serve process because the statute of limitations will have run on her TCPA

  claim. Plaintiff argues the Court should therefore find “good cause” to excuse

  this “minor procedural issue.”

        The Court does not find counsel’s failure to comply with the Federal Rules

  of Civil Procedure to be a “minor procedural issue.”        Nor does it find it

  acceptable that plaintiff’s counsel did not take better care to ensure this case

  was properly handled from the beginning.       Mr. Davis was included on the

  docket as counsel for plaintiff along with Ms. Spires when this case was filed

  and had an equal responsibility for its prosecution. Having been notified by

  defendant after Ms. Spires departed that service had not occurred, and knowing

  that the statute of limitations was an issue, Mr. Davis should have acted quickly

  to protect his client’s rights. Had counsel requested an extension of time to

  serve process due to the pandemic, it would surely have been granted. To

  instead do nothing until the Court inquired is not a demonstration of good

  cause.

        Nonetheless, defendant has now been served, it was aware of the lawsuit

  back in January and, in light of the running of the statute of limitations on her


                                         3
Case 3:20-cv-00080-TJC-PDB Document 16 Filed 07/08/20 Page 4 of 5 PageID 66




  TCPA claim, plaintiff will be severely prejudiced if this case is dismissed for

  failure to timely serve process. The Court therefore finds it should exercise its

  discretion to extend the time for service of process by an additional sixteen days

  to include May 14, 2020, the date defendant was served with process. See

  Horenkamp v. Van Winkle and Co., 402 F.3d 1129, 1131-33 (11th Cir. 2005)

  (holding that “Rule 4(m) grants discretion to the district court to extend the

  time for service of process even in the absence of a showing of good cause,” such

  as where a “statute of limitations would bar the refiled action” (quoting example

  from Fed. R.. Civ. P. 4(m), Advisory Committee Note, 1993 Amendments)).1

        On another matter, Ms. Spires is still listed as counsel of record for

  plaintiff and will remain equally responsible for the prosecution of this case

  along with her co-counsel unless and until she is permitted to withdraw.

  Because her contact information on both the Middle District of Florida registry

  and the Florida Bar website still shows her as a member of the Davis Law Firm,

  Mr. Davis is directed to provide Ms. Spires with a copy of this order. If Ms.

  Spires’ contact information has changed, she is required to update it forthwith.


        1 Although Horenkamp considered an earlier version of Rule 4, its
  analysis is still good law. See, e.g., Hunt v. Nationstar Mtg., LLC, 782 F. App’x
  762, 764 (11th Cir. 2019) (explaining that district court may consider whether
  to grant an extension for service of process even in the absence of good cause,
  citing Horenkamp); Benkovitch v. Village of Key Biscayne, 778 F. App’x 711,
  715 (11th Cir. 2019) (finding bankruptcy court did not abuse its discretion in
  extending time for service of process in the absence of good cause where the
  statute of limitations would have barred a refiled claim, citing Horenkamp).


                                          4
Case 3:20-cv-00080-TJC-PDB Document 16 Filed 07/08/20 Page 5 of 5 PageID 67




          Accordingly, it is hereby

          ORDERED:

          1.    Defendant’s Motion to Dismiss (Doc. 14) is denied.     Defendant

  shall answer the complaint no later than July 31, 2020.

          2.    The parties shall file their Case Management Report (the form of

  which is attached to the Court’s Track Notice (Doc. 5)), no later than July 31,

  2020.

          DONE AND ORDERED in Jacksonville, Florida this 8th day of July,

  2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge




  s.
  Copies:
  Counsel of record




                                         5
